Citation Nr: 1750440	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased initial disability rating in for service-connected thoracic and lumbosacral spine degenerative disc disease, presently rated as 20 percent disabling prior to October 31, 2016, and as 10 percent disabling thereafter.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

3. Entitlement to an initial rating in excess of 10 percent for right wrist tenosynovitis with degenerative joint disease.

4. Entitlement to an increased initial rating for service-connected hallux rigidus of the right great toe, rated as noncompensable prior to February 16, 2016, and as 10 percent disabling thereafter.

5. Entitlement to an increased initial rating for service-connected migraine headaches rated as noncompensable prior to October 31, 2016, and as 30 percent disabling thereafter.

6. Entitlement to an increased initial rating for service-connected hemorrhoids rated as noncompensable prior to March 31, 2017, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran initially also perfected an appeal of service connection for right thumb tendonitis.  That claim was subsequently granted in an April 2017 rating decision.  As that constitutes a complete grant of the issue on appeal, that issue is not before the Board at this time.

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In an August 2017 written statement, the Veteran withdrew his hearing request.  To date he has not renewed his desire for a hearing, and the matter is appropriately before the Board at this time.  38 C.F.R. § 20.700


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the thoracic/lumbosacral spine limited his forward flexion to 60 degrees prior to October 31, 2016.  

2. From October 31, 2016, the Veteran's degenerative disc disease of the thoracic/lumbosacral spine was not limited in forward flexion, but did limit his total range of motion to 230 degrees.  

3. Prior to February 16, 2016, the Veteran's cervical spine disability resulted in full range of motion, with painful motion due to degenerative arthritis of cervical spine.

4. From February 16, 2016, the Veteran's combined range of motion of the cervical spine has been limited to 255 degrees.  

5. At no point on appeal has the Veteran been diagnosed with ankylosis of the spine or intervertebral disc disease of the spine.  

6. The Veteran does not have ankylosis of the right wrist.  

7. Prior to February 16, 2016, the Veteran's right great toe hallux rigidus was manifested by pain resulting in abnormal gait, and had evidence of bone fragments in the metatarsal joint.  

8. The Veteran's right great toe hallux rigidus has resulted in pain with limitation in walking or running longer than 1.5 miles.

9. Affording the Veteran the complete benefit of the doubt, his headaches have been prostrating in nature and occurring at least once per month for all periods on appeal, but have not resulted in severe economic adaptability.

10. For all periods on appeal, the Veteran's hemorrhoids have resulted in anal fissures.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to October 31, 2016, for degenerative disc disease of the thoracic and lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2016).

2. The criteria for a rating in excess of 10 percent from October 31, 2016, for degenerative disc disease of the thoracic and lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.71a, DCs 5003, 5242, 5243.

3. The criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.71a, DCs 5003, 5242, 5243.

4. The criteria for a rating in excess of 10 percent for tenosynovitis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.71a, DCs 5003, 5010, 5214, 5215 (2016).

5. The criteria for a 10 percent rating for right great toe hallux rigidus has been met prior to February 16, 2016.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, DCs 5280, 5281 (2016).

6. The criteria for a rating in excess of 10 percent for right great toe hallux rigidus has not been met for any period on appeal.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, DCs 5280, 5281.

7. Prior to October 31, 2016, the criteria for a 30 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.214a, DC 8100 (2016).

8. The criteria for a rating in excess of 30 percent for migraine headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.214a, DC 8100.

9. The criteria for a rating of 20 percent for hemorrhoids has been met prior to March 23, 2017.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, DC 7336 (2016).

10. The criteria for a rating in excess of 20 percent for hemorrhoids has not been met for any period on appeal.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, DC 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  With specific regard to the Veteran's musculoskeletal examinations, to the extent that any of these examinations failed to specifically address limitation of motion due to weightbearing or during periods of a flare-up, the Board is able to assess the level of limitation from such episodes through the Veteran's own statements of how his disabilities on a day-to-day basis.  Therefore, the Board does not find that a new examination would be necessary to specifically address these factors.  See Sharp v. Shulkin, 29 Vet.App. 26, 35 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Increased Disability Ratings

The Veteran seeks a rating in excess of 20 percent prior to October 31, 2016, and 10 percent thereafter for thoracic and lumbosacral spine degenerative disc disease; 10 percent for degenerative disc disease of the cervical spine; 10 percent for right wrist tenosynovitis; a compensable rating for right great toe hallux rigidus prior to February 16, 2016, and as rating in excess of 10 percent thereafter; a compensable rating for hemorrhoids prior to March 23, 2017, and a rating in excess of 20 percent thereafter; and a compensable rating for migraine headaches prior to October 31, 2016, and in excess of 30 percent thereafter.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Board will address each disability separately.

A. Spine Disabilities

The Veteran's thoracic/lumbosacral spine and cervical spine disabilities are presently evaluated under Diagnostic Code 5243, which accommodates for intervertebral disc syndrome associated with the spine disabilities.  Under those diagnostic criteria, a 10 percent rating is assigned for incapacitating episodes having a total duration of a t least one week, but less than 2 weeks in the prior 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the prior 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior 12 months.  Finally, a 60 percent rating is assigned for incapacitating episodes of at least 6 weeks during the prior 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2016).  

In the alternative, disabilities of the spine may also be rated under Diagnostic Code 5242 for degenerative arthritis of the spine, which applies the general rating formula for diseases and injuries of the spine.  Under that diagnostic criteria, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine is assigned a 100 percent disability rating.  Id.

When a disability manifested by degenerative arthritis, it is to be rated based on limitation of motion.  However, when limitation of motion would otherwise provide for a noncompensable rating, but painful motion is present, a 10 percent rating is to be assigned for that disability.  38 C.F.R. § 4.71a, DC 5003.  

i. Thoracic/Lumbosacral Spine

The Veteran's thoracic/lumbosacral spine disability is presently rated as 20 percent disabling prior to October 31, 2016, and 10 percent disabling thereafter.  The Board finds that increased ratings should not be assigned for any period on appeal.

Particularly,  the Veteran's November 2010 VA examination showed forward flexion limited to 60 degrees and combined range of motion of 215 degrees with evidence of pain on motion, but no fatigue, weakness, lack of endurance or incoordination.  There was no muscle spasm and pain did not limit movement further after repetitive use.  No neurological symptoms were associated with the disability.  No ankylosis was found.  Because forward flexion limited to greater than 30 degrees, but not greater than 60 degrees is afforded a 20 percent rating, that is the maximum allowable rating under the diagnostic criteria.  

A February 2016 VA examination report indicates that the Veteran reported stability in his back pain since 2010.  He described pain in his low/mid back region as sharp but with a dull quality.  He reported that his usual pain is 4-5/10 but can reach 7/10 when he engages in pushups, lifting, or flexing forward.  He denied neurological symptoms.  He reported being unable to lift greater than 50 pounds, but was able to perform up to 40 pushups.  He was able to sit up to 30 minutes at a time and stand in one location for 15 minutes.  He reported being able to walk approximately 5 miles without weight, and one mile with 50 pound weights.  He reported being employed in public affairs, as well as working as a broadcaster in the Reserves, which requires carrying equipment at times and computer work.  He also works as a Scout Master which requires hiking, backpacking, and camping.  He denied flare ups in the thoracolumbar spine.  Forward flexion was complete to 90 degrees and combined range of motion was 230 degrees.  Pain was noted on the exam on all movements, but only appeared to limit extension to 20 degrees.  He reported localized tenderness to palpation along the inferior thoracic and mid to inferior lumbar spine.  He was able to perform repetitive use testing with no additional functional loss.  Guarding was noted, but no muscle spasm.   Localized tenderness did not result in abnormal gait.  All neurological testing was normal.  The examiner stated that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  

On October 31, 2016, the Veteran was again evaluated for his low back disability.  Thoracic and lumbosacral degenerative disc disease were noted without any associated radiculopathy.  The Veteran reported his pain to be 4/10 but can increase to 7/10 with pushups and lifting; pain resolved with rest.  He was still able to carry equipment, but was limited to 50 pounds maximum.  He reported flare-ups approximately once a week, consisting of mild muscle spasms which he uses a ball to roll out.  Forward flexion was again complete to 90 degrees and combined range of motion was 230 degrees, with pain noted on all movements, but not causing any additional loss in range of motion or functional loss.  There was no evidence of pain with wright bearing.  There was no evidence of localized tenderness or pain on palpation of the spine.  He was able to complete repetitive testing with no additional functional limitation.  Pain, weakness, fatigability, and incoordination did not limit functional ability with flare-ups.  No guarding was noted.  Neurological testing was normal.  He did not have any ankylosis of the spine or intervertebral disc syndrome.  He does not use an assistive device to ambulate.  

The Board finds that the October 31, 2016, examination report only supports a rating of 10 percent for the thoracic and lumbosacral spine disability.  The Veteran's forward flexion was greater than 85 degrees without limitation, which would give rise to a noncompensable rating, but his combined range of motion was 230 degrees.  As this is less than 235 degrees, a 10 percent rating is appropriate under the diagnostic code based on limitation of motion of the thoracolumbar spine.  

At no point has the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  At no point has he been found to have ankylosis of the thoracolumbar spine.  He has never been diagnosed with intervertebral disc syndrome of the thoracolumbar spine.  In terms of functionality, he is limited in his ability to carry more than 50 pounds, but can accomplish up to 40 pushups and walk up to 5 miles without weight.  Further, he engages in activities such as hiking and camping without reported limitation.  As such, the Board must deny ratings in excess of 20 percent prior to October 31, 2016, and 10 percent thereafter, based on the schedular ratings for loss of range of motion.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

ii. Cervical Spine

The Veteran's cervical spine disability has been rated as 10 percent disabling for all periods on appeal.  The Board finds that an increased rating should be denied.  

The Veteran's November 2010 VA examination showed forward flexion to 50 degrees, with combined range of motion to 345 degrees, essentially, a finding of no loss of range of motion, although pain on motion was noted.  Fatigue, weakness, lack of endurance, and incoordination were all denied.  After repetitive motion testing, no additional loss of range of motion was found, although pain was noted.  Spasm, effusion, instability, tenderness, redness, heat, abnormal movement and guarding were all negative.  Gait and posture were normal.  Symmetry, rhythm of motion and curvature were all normal.  No ankylosis of the cervical spine was found.  

In February 2016, the Veteran was afforded a new VA examination.  Degenerative disc disease and degenerative joint disease at C3-4 and C5-6 without evidence of radiculopathy was confirmed.  The Veteran reported that his pain was basically the same since 2010.  He reported pain with motion and feelings of tightness in the muscles next to the spine.  He received deep tissue massage twice monthly and used a trigger point ball at home between massage sessions to help with the pain and tightness.  He reported pain severity of 6-7/10, with pain worsening at end-points of range of motion.  He reported his ability to pick up weights greater than 50 pounds had been limited.  He could not perform more than 40 pushups at a time.  He required ergonomic evaluation at work to raise his computer and adjust his neck position.  He denied flare-ups.  Forward flexion was limited to 40 degrees.  Combined range of motion was 255 degrees.  Pain was noted on movement, and caused his loss of range of motion.  There was no evidence of pain with weight bearing.  He reported mild tenderness to palpation over the mid cervical spine.  No additional loss of function or range of motion was found on repetition.  Pain caused functional loss, but no weakness, fatigability, or incoordination was noted.  Tenderness did not result in abnormal gait or spinal contour.  No muscle spasm or guarding was reported.  Neurological testing was normal.  No ankylosis was found.  He did not have intervertebral disc syndrome.

Essentially, the Board finds that a 10 percent rating is appropriate for all periods on appeal.  At the Veteran's initial VA examination, his range of motion was complete, which would normally afford a noncompensable rating, however, under Diagnostic Code 5003, which accommodates for degenerative arthritis, a 10 percent rating should be assigned for painful arthritis, when range of motion testing would otherwise grant a noncompensable rating.  Likewise, since February 2016, the Veteran's combined range of motion testing fell between 170 and 335 degrees, which is compensated by a 10 percent rating.  At no point has the Veteran experienced abnormal gait or spinal contour.  He does not have intervertebral disc syndrome of the cervical spine.  He has no evidence of ankylosis.  Further, to the extent that it may limit his functionality, the Veteran continues to work, requiring only a lifted computer screen.  He is able to engage in physical activity, lifting up to 50 pounds and completing up to 40 pushups.  There is simply no evidence that a higher rating should be assigned under the diagnostic criteria.  As such, a rating in excess of 10 percent is denied for all periods on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Right Wrist

The Veteran's right wrist tenosynovitis is presently rated as 10 percent disabling under Diagnostic Code (DC) 5010, which compensates for arthritis due to trauma.  Under that diagnostic code, such arthritis is to be rated as degenerative arthritis under DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic criteria for the joint in questions; however, when limitation of motion for the specific joint involved is noncompensable in nature, a 10 percent rating should be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2016).  

Limitation of motion for the wrist evaluated under DC 5215.  Under the applicable criteria, for a dominant hand, a 10 percent rating is assigned for limitation of motion of dorsiflexion to less than 15 degrees; a 10 percent rating is also assigned for the dominant hand when palmar flexion is in line with the forearm.  38 C.F.R. § 4.71a, DC 5215 (2016).  Higher ratings are not assigned for the wrist unless there is evidence of ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214 (2016).  

The Board finds that a higher rating should not be assigned for any period on appeal.  

At the Veteran's November 2010 examination, he reported bilateral wrist synovitis resulting in pain.  Treatment included over the counter pain medication.  Dorsiflexion was limited to 60 degrees; palmar flexion was limited to 70 degrees. There was no fatigue, weakness, lack of endurance or incoordination.  No additional limitation of motion after repetitive use was found.  

In February 2016, the Veteran was afforded a new VA examination.  At that time the Veteran reported limited grip strength, typing time limited to 45 minutes prior to needing a break, and pain during traditional pushups.  Palmar flexion was to 50 degrees; dorsiflexion was to 50 degrees.  The examiner stated that functional loss included limitation to performing traditional pushups and that the Veteran was required to perform pushups on his knuckles instead.  Pain was noted, with tenderness to palpation around the entire wrist joint.  No additional loss of function or range of motion was found after three repetitions.  Pain limited his function over time, but no evidence of weakness, fatigability, or incoordination caused significant limitation.  Strength was normal.  There was no muscle atrophy.  He did not have any evidence of ankylosis.  He reported using a brace occasionally and only as needed.  The Veteran's current employment status was impacted in that he required breaks after typing for more than 45 minutes, and was unable to complete traditional pushups.  

In this case, for the Board to assign a higher rating under the diagnostic criteria, there would need to be clinical evidence of ankylosis in the right wrist.  At no point during the pendency of this examination, has the Veteran been shown to have ankylosis.  As such, the Board must deny a schedular rating in excess of 10 percent for tenosynovitis of the right wrist.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Right Great Toe Hallux Rigidus

The Veteran's right great toe hallux rigidus is presently rated as noncompensable prior to February 16, 2016, and 10 percent disabling thereafter.  

The Veteran's disability is rated under DC 5281, which compensates for unilateral hallux rigidus.  Under the applicable diagnostic criteria, unilateral hallux rigidus is rated as severe hallux valgus under DC 5280.  Under that diagnostic criteria, a 10 percent rating is assigned for unilateral hallux valgus which has been operated upon with resection of the metatarsal head; or, severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DCs 5280, 5281 (2016).  

The Board finds that a 10 percent rating should be assigned for all periods on appeal, but not higher.  

The Veteran was afforded a VA examination in November 2010.  At that time he was diagnosed with hallux rigidus of the right great toe, with pain.  Although his ability to walk and stand was not limited, his gait was explicitly found to be abnormal.  X-ray showed a bone fragment along the lateral aspect of the first metatarsal, likely from a fracture.  

In his February 2016 VA examination he reported worsening pain with less activity than previously reported.  He reported feeling as though the interphalangeal joint will snap in half after running 100 yards.  After completing his most recent Air Force Physical Fitness Test run (1.5 miles), he stated that the toe took a week to recover.  Pain also worsens with walking and hiking.  He requires rest after walking up to 1.5 miles.  The examiner found moderate symptoms of hallux rigidus.  Pain contributed to functional loss.  He experienced less movement than normal, pain on movement, and disturbance of locomotion.  He reported mild tenderness to palpation over the right first metatarsophalangeal joint and interphalangeal joint.  Range of motion was very limited in the metatarsophalangeal joint.  Functional impact on employment included limitation of running or walking past 1.5 miles.  

In this case, the Veteran has been assigned the maximum schedular rating from February 16, 2016, and therefore the Board cannot assign a greater schedular rating from that date forward.  However, because the Veteran experienced pain that resulted in an abnormal gait, and had evidence of lose bone fragments in the metatarsal joint prior to February 16, 2016, the Board will afford the Veteran the benefit of the doubt, and assign a 10 percent rating for all periods on appeal.  

D. Migraine Headaches

The Veteran's migraine headaches are rated as noncompensable prior to October 31, 2016, and as 30 percent disabling thereafter. 

The Veteran's migraine headache disability is rated under DC 8100, which specifically compensates for migraine headaches.  Under the applicable diagnostic criteria, a 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016).

A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id. 

A 10 percent rating is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months.  Id. 

A non-compensable rating is assigned when there are less frequent attacks.  Id. 

The Board finds that a 30 percent rating, but no greater, should be assigned for all periods on appeal.  

The Veteran was afforded a VA examination in November 2010.  At that time he reported headaches occurring 1-2 times per month, lasting 4-5 hours in duration.  When requested to describe the level of activity the Veteran can maintain during the reported attacks (for example, prostrating in nature or ordinary activity is possible), the examiner stated "mildly affects."  Migraines were diagnosed.  The Veteran treated his migraines with a prescription strength dose of ibuprofen, as needed, with generally good response.  All other neurological functions were normal.  

In February 2016, the Veteran was afforded a new VA examination.  At that time, the Veteran reported on average 2 migraines per month.  If he was able to abort the migraine with ibuprofen, the symptoms can last for 30-60 minutes.  If it does not abort, it can last up to 2-3 hours and he needs to lie in a dark room and will have a dull headache for the remainder of the day.  Symptoms included constant pain, pulsating or throbbing in nature, which worsens with physical activity.  Non-headache symptoms include nausea, vomiting, sensitivity to sound, and changes in vision.  The attacks were described as non-prostrating.  Impact on employment included missing 10 days of work in the prior 12 months.  

On October 31, 2016, the Veteran was again afforded a VA examination.  At that time, the Veteran reported headaches, treated with naproxen, 1-2 times per week while on active duty, now occurring 3-4 times per month.  He stated that he becomes nauseous, sometimes with vomiting, and that the headaches were of the same nature and severity as when he was serving in the military.  He experienced light sensitivity from 1 hour to 2 days in length.  He had to leave work approximately once a month.  Symptoms included constant head pain, resulting in nausea, vomiting, sensitivity to light, changes in vision, with duration of 1-2 days in length, and affecting the front of the head.  The attacks were described as prostrating, occurring once every month.  Impact on employment resulting in leaving work once per month.  

In this case, the Board will afford the Veteran the benefit of the doubt and assign the 30 percent rating to all periods on appeal.  Although, the Veteran's headaches were not explicitly described as prostrating prior to October 31, 2016, he has testified that the headaches are of the same nature and severity since his separation from active service in 2010 (and indeed, during service).  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology).  His various VA examinations have reported generally similar symptoms for all periods on appeal, with near identical impact on his employment status.  Thus, because the headaches occur on average once a month or more frequently, the Board will grant the 30 percent rating for all periods on appeal.

However, at no point has the evidence shown that the Veteran's headaches have been very frequent and completely prostrating/prolonged to the point of severe economic inadaptability.  Rather, his headaches have only affected his employment on average one day per month.  As such, the criteria for a 50 percent rating have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

E. Hemorrhoids

The Veteran's hemorrhoids are presently rated as noncompensable prior to March 32, 2017, and as 20 percent disabling thereafter.  

Hemorrhoids are rated under DC 7336, which compensate for external or internal hemorrhoids.  Under the applicable criteria, a noncompensable rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with redundant tissue, evidencing frequent recurrences.  Finally, a 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336 (2016).  

The Board finds that the 20 percent rating should be assigned for all periods on appeal.  

Particularly, in his November 2010 VA examination, the Veteran was diagnosed with hemorrhoids, specifically resulting in anal fissures.  Additional symptoms included anal itching, swelling, and pain, with rectal bleeding.  The bleeding was described as mild and occurring occasionally.  

The Veteran was not afforded a new VA examination until March 2017, at which time he was recorded as having anal fissures and hemorrhoids as early as 2003.  At the time of his initial diagnosis, he experienced serious pain and inflammation to the point where he could not sit properly.  He reported anxiety due to his condition, and purposely keeping himself from having bowel movements for up to three days at a time due to pain.  Upon examination, his hemorrhoids were described as large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.  He also had anal fissures.  The rectal area was constantly pruritic.  No other significant diagnostic findings were reported.  Functional impact on his ability to work included pain while working.  

Here, although the Board acknowledges that the Veteran's initial VA examination in 2010 only recorded his symptoms as mild, which would provide for a noncompensable rating, that examination report also explicitly documented associated anal fissures.  Under the diagnostic criteria, hemorrhoids with anal fissures are compensated with a 20 percent rating, regardless of severity of the secondary symptoms.  Therefore, the Board is satisfied that the Veteran's hemorrhoids should be granted the maximum rating of 20 percent from the date of service connection.  

As for whether the Veteran is entitled to a rating in excess of 20 percent for any period on appeal, as 20 percent is the maximum allowable rating under the Diagnostic Code, the Board cannot grant a higher schedular rating.  

F. Extraschedular Considerations

As is discussed above, for the Veteran's right wrist, right great toe, and hemorrhoids, the Veteran is already in receipt of the maximum rating available under the schedular criteria for various periods on appeal.  Nonetheless, he asserts he should be afforded higher ratings.  

In reaching the above conclusions, the Board recognizes that in exceptional cases an extraschedular rating may be provided when the schedular criteria are found to be inadequate.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

In this instance, the Board finds that the Veteran's symptoms for the disabilities on appeal have been explicitly accommodated by the schedular criteria.  Further, there is no evidence that the Veteran is unemployable due to his various disabilities on appeal, nor is there any evidence that the Veteran's disabilities have resulted in frequent periods of hospitalization.  All objective medical evidence indicates that, although occupational tasks such as long-term standing, sitting, walking, and heavy lifting may be impeded, there is no indication that the Veteran could not sustain sedentary employment.  As such, the Veteran's disability does not warrant extraschedular consideration under Thun.  

Also considered by the Board is whether the collective effect of his service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The evidence of record does not indicate that his various service-connected disabilities combine to render any disability more severe than the diagnostic criteria anticipates.  As such, referral on a collective basis is not appropriate in this matter.
 

ORDER

A rating in excess of 20 percent for thoracic and lumbosacral spine degenerative disc disease prior to October 31, 2016, is denied.

A rating in excess of 10 percent for thoracic and lumbosacral spine degenerative disc disease after October 31, 2016, is denied.

A rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

A rating in excess of 10 percent for right wrist tenosynovitis is denied.  

A 10 percent rating for right great toe hallux rigidus prior to February 16, 2016, is granted.

A rating in excess of 10 percent for right great toe hallux rigidus is denied for all periods on appeal.  

A rating of 30 percent for migraine headaches, prior to October 31, 2016, is granted.

A rating in excess of 30 percent for migraine headaches for all periods on appeal is denied.  

A rating of 20 percent for hemorrhoids, prior to March 23, 2017, is granted.

A rating in excess of 20 percent for hemorrhoids is denied for all periods on appeal.  





______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


